Detailed Office Action

1.       This communication is being filed in response to the submission having a mailing date of (04/27/2022) in which a (3) month Shortened Statutory Period for Response has been set.  

 Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

     				                Acknowledgements

3.	The Examiner undersigned would like to thank Atty. V. Sathe, (Reg. No. 55,595) for the new list of claim amendments provided, clearly stated remarks and observations. 

3.1.	Upon entry, claims (27 -46) remain pending in the application, of which (27, 39, 45, 46) are the four (4) newly added parallel running independent claims on record. Claims (1 -26) were cancelled.

3.2.	The Information Disclosure Statement (IDS) that was submitted on (08/02/2022) is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 

          Response to arguments

4.	Applicant's arguments have been fully considered but they’re not persuasive, in view of the new amendments provided, the broadest reasonable interpretation doctrine, common knowledge of the codec specifications, and for the following reasons:

4.1.	Examiner considers that the previously presented combined PA, as a whole, teaches all the features as claimed, also being part/supported by the available codec standards, such
_ the use of symmetric and/or asymmetric/triangular partition techniques;
_ the use of mode prediction techniques, employing merge candidate lists with initialization, and update capabilities, for redundancy removal in the process.

4.2.	As a matter of claim interpretation, the Patent Office gives the claims their broadest reasonable interpretation consistent with the specs. See “In re Morris,” 127 F.3d 1048, 1054
(Fed. Cir. 1997); see "In re Am. Acad. Of Sci. Tech Ctr”, 367 F.3d 1359, 1369; Fed. Cir.2004.

4.3.	Regarding Applicant’s arguments/remarks:

4.3.1.	Applicant argues a failure to disclose the newly added feature/steps - wherein a difference between a maximum number of allowed candidates for the geometric partitioning mode and a maximum number of allowed candidates of the regular merge list is included in the bitstream"; the examiner respectfully disagrees as per a new ground is presented. The newly incorporated Prior Art (Lee; et al.) specifically teaches this feature in at least [Lee; 33: 20], and other possible variations of the same in at least [Lee; 20: 15; 20: 60; 22: 40; 26: 10]); emphasis added.

4.4.	In regard to the new claim features and elements, please refer to rejection section (5) for specific details, rationale and motivations.
	
4.5.	Finally the Office considers Applicant's arguments not persuasive, as applied rejection on record still read on the current claims, establishing the "Prima Facie" case of equivalent disclosure, on the basis of a one person of ordinary skills in the art would have recognized the similar elements shown, or the same structural similarities shown, wherein such methodology performs the same identical functions in substantially the same way, able to produce the same identical results. See also [MPEP - 2183, “Making a Prima Facie Case of Equivalence”]. See also [In re Bond, 910 F.2d 831, 833, 15 USPQ2d 1566, 1568 (Fed. Cir. 1990)]; …similar structure disclosure. See also [Kemco Sales, Inc. v. Control Papers Co., 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000)] … identical function specified in the claim in substantially the same way.

      Claim Rejections
                                                               35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.1. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under the 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

5.2.	Claims (27 -46) are rejected under 35 U.S.C. 103 as being unpatentable over Xu; et al (US 2020/0120334; hereafter “Xu”) in view of Lee; et al (US 11,405,613; hereafter “Lee”). 
  
Claim 27. (New) Xu discloses the invention substantially as claimed - A method of processing video data, comprising: (e.g. an analogous codec ecosystem (i.e. encoder and decoder, Figs (6 -7) respectively), similarly employing geometric/triangular partitioning (Figs. 10, 13) during CU/PU data processing.)
Xu specifically teaches - determining, for a conversion between a current block of a video and a bitstream of the video, (e.g. CU/PU conversion in Figs. (6, 7) in accordance with the codec standard; [Xu; 0080-0082],) one or more candidates for a candidate list for the current block, (e.g. see merge candidate list (Fig. 14; [0128], also able to update (i.e. add/remove candidates) from the list [Xu; 0108; 0130]), wherein the current block is coded with a geometric partitioning mode, (e.g. see Figs (10, 13); [Xu; 0106, 0117]);
It is note however that Xu very briefly teaches the - pairwise average candidate – in at least [Xu; 0107].
For the purpose of additional clarification and in the same field of endeavor, Lee teaches a codec ecosystem of the same, as shown in Figs (1, 2) respectively, similarly employing geometric/triangular CU/PU partitioning, as shown in at least Figs. 27 -28).
Lee further uses pairwise average vector candidates - wherein the one or more candidates are determined using a pairwise average candidate, (e.g. see Lee; [12: 11]) wherein the pairwise average candidate is generated using a pair of candidates of predefined locations in a regular merge list, wherein the pair includes a first candidate having an index 0 in the regular merge list and a second candidate having an index 1 in the regular merge list; (e.g. see analogous in at least [Lee; 27: 65]);
determining a candidate index for the current block, wherein the candidate index is smaller than a maximum number of allowed candidates in the regular merge list, (e.g. see plurality of variations of the same in at least [Lee; 20: 15; 20: 60; 22: 40; 26: 10]) wherein the candidate index is included in the bitstream, and (e.g. see [Lee; 21: 20])
wherein a difference between a maximum number of allowed candidates for the geometric partitioning mode and a maximum number of allowed candidates of the regular merge list is included in the bitstream; and (e.g. see [Lee; 33: 20])
performing the conversion based on the candidate list and the candidate index; (e.g. see conversion in codec architecture of Figs (1, 2), based on candidate list and index in Figs (16, 17); [Lee; 22: 55 -23: 40])
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to modify the codec system of Xu; et al. with the codec system of Lee, in order to - (e.g. merge mode and inter prediction efficiency can be improved by providing a method of applying partitioning to a coding block to obtain a plurality of prediction blocks, and deriving motion of each of the prediction blocks; [2: 56 - 65].)

Claim 28. (New) Xu/Lee discloses - The method of claim 27, wherein the first candidate and the second candidate are in a same reference picture list; (e.g. see reference picture list similarly referring to L0 or L1; [Xu; 0113-0114]. See also [Lee; 14: 60]; same motivation applies herein.)

Claim 29. (New) Xu/Lee discloses - The method of claim 28, wherein the first candidate and the second candidate are both from reference picture list 0; (e.g. see reference picture list similarly referring to L0 or L1; [Xu; 0113-0114].)   

Claim 30. (New) Xu/Lee discloses - The method of claim 28, wherein the first candidate and the second candidate are both from reference picture list 1; (e.g. see reference picture list similarly referring to L0 or L1; [Xu; 0113-0114].)  

Claim 31. (New) Xu/Lee discloses - The method of claim 27, wherein a default motion vector candidate is repeatedly added to the candidate list until the candidate list is full; (e.g. see analogous in at least [Xu; 0122].)  

Claim 32. (New) Xu/Lee discloses - The method of claim 3 1, wherein the default motion vector candidate is a zero motion vector; (e.g. see analogous in at least [Xu; 0122].)   

Claim 33. (New) Xu/Lee discloses - The method of claim 31, wherein a reference picture index of the default motion vector candidate is equal to M, M being an integer; (e.g. see analogous in at least [Xu; 0122].)   

Claim 34. (New) Xu/Lee discloses - The method of claim 31, wherein a prediction direction of the default motion vector candidate is based on a slice type, a tile type, or a picture type of the current block; (e.g. see similar prediction direction of the current block based on size, shape and prediction type, in at least [Xu; 0095].) 

Claim 35. (New) Xu/Lee discloses - The method of claim 27, wherein within the geometric partitioning mode, (e.g. see Figs. 27; [Lee; 38: 10]) a first motion information and a second motion information are determined based the candidate list and the candidate index; (e.g. see Figs 28-29; [Lee; 12: 12; 40: 30])
a weighting process is applied to generate a final prediction for the current block based on a weighted sum of prediction samples derived from the first motion information and the second motion information; (e.g. see Figs 28-29; [Lee; 12: 12; 40: 30]; same motivation applies herein.)

Claim 36. (New) Xu/Lee discloses - The method of claim 27, wherein the geometric partitioning mode comprises a triangular partitioning mode. (e.g. see geometric/triangular partitioning used, in both Xu/Lee as recites in Claim 1 above.)

Claim 37. (New) Xu/Lee discloses - The method of claim 27, wherein the conversion comprises decoding the current block from the bitstream; (e.g. see analogous decoder architecture in both Xu/Lee as recites in Claim 1 above.)

Claim 38. (New) Xu/Lee discloses - The method of claim 27, wherein the conversion comprises encoding the current block into the bitstream; (e.g. see analogous encoder architecture in both Xu/Lee as recites in Claim 1 above.)

Claim 39. (New) Xu/Lee discloses - An apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to: determine, for a conversion between a current block of a video and a bitstream of the video, one or more candidates for a candidate list for the current block, wherein the current block is coded with a geometric partitioning mode, wherein the one or more candidates are determined using a pairwise average candidate, wherein the pairwise average candidate is generated using a pair of candidates of predefined locations in a regular merge list, wherein the pair includes a first candidate having an index 0 in the regular merge list and a second candidate having an index 1 in the regular merge list; determine a candidate index for the current block, wherein the candidate index is smaller than a maximum number of allowed candidates in the regular merge list, wherein the candidate index is included in the bitstream, and wherein a difference between a maximum number of allowed candidates for the geometric partitioning mode and a maximum number of allowed candidates of the regular merge list is included in the bitstream; and perform the conversion based on the candidate list and the candidate index. (Current lists all the same elements as recite in Claim 27, but in “apparatus form” instead, and is/are therefore under the same premise.)

Claim 40. (New) Xu/Lee discloses - The apparatus of claim 39, wherein the first candidate and the second candidate are in a same reference picture list. (The same rationale and motivation apply as given to Claim (28 above.)

Claim 41. (New) Xu/Lee discloses - The apparatus of claim 40, the first candidate and the second candidate are both from reference picture list 0, or the first candidate and the second candidate are both from reference picture list 1. (The same rationale and motivation apply as given to Claims (28 -30 above.)  

Claim 42. (New) Xu/Lee discloses - The apparatus of claim 39, wherein a default motion vector candidate is repeatedly added to the candidate list until the candidate list is full; (e.g. see [Xu; 0107; 0122]) the default motion vector candidate is a zero motion vector; (e.g. [Xu; 0107; 0122])
a reference picture index of the default motion vector candidate is equal to M, M being an integer; and155678635.1Inventor Li ZHANG et al.Docket No.: 130408-8571.US00Appl. No. : 17/115,462Filed : December 8, 2020 (e.g. see [Xu; 0107; 0122])
Page: 5 of 10a prediction direction of the default motion vector candidate is based on a slice type, a tile type, or a picture type of the current block; (e.g. see at least [Xu; 0095].) 

Claim 43. (New) Xu/Lee discloses - The apparatus of claim 39, wherein within the geometric partitioning mode, a first motion information and a second motion information are determined based the candidate list and the candidate index; a weighting process is applied to generate a final prediction for the current block based on a weighted sum of prediction samples derived from the first motion information and the second motion information. (The same rationale and motivation apply as given to Claims (35) above.)   

Claim 44. (New) Xu/Lee discloses - The apparatus of claim 39, wherein the geometric partitioning mode comprises a triangular partitioning mode. (The same rationale and motivation apply as given to Claims (36) above.)     

Claim 45. (New) Xu/Lee discloses - A non-transitory computer-readable storage medium storing instructions that cause a processor to: 
determine, for a conversion between a current block of a video and a bitstream of the video, one or more candidates for a candidate list for the current block, wherein the current block is coded with a geometric partitioning mode, 
wherein the one or more candidates are determined using a pairwise average candidate, 
wherein the pairwise average candidate is generated using a pair of candidates of predefined locations in a regular merge list, 
wherein the pair includes a first candidate having an index 0 in the regular merge list and a second candidate having an index 1 in the regular merge list; determine a candidate index for the current block, 
wherein the candidate index is smaller than a maximum number of allowed candidates in the regular merge list, wherein the candidate index is included in the bitstream, and 
wherein a difference between a maximum number of allowed candidates for the geometric partitioning mode and a maximum number of allowed candidates of the regular merge list is included in the bitstream; and 
perform the conversion based on the candidate list and the candidate index. (Current lists all the same elements as recite in Claim 27, but in “CRM form” instead, and is/are therefore on the same premise.)

Claim 46. (New) Xu/Lee discloses - A non-transitory computer-readable recording medium storing a bitstream which is generated by a method performed by a video processing apparatus, wherein the method comprises:155678635.1Inventor Li ZHANG et al.Docket No.: 130408-8571.US00Appl. No. : 17/115,462Filed : December 8, 2020Page: 6 of 10 
determining, for a current block of a video, one or more candidates for a candidate list for the current block, wherein the current block is coded with a geometric partitioning mode,
wherein the one or more candidates are determined using a pairwise average candidate, 
wherein the pairwise average candidate is generated using a pair of candidates of predefined locations in a regular merge list, wherein the pair includes a first candidate having an index 0 in the regular merge list and a second candidate having an index 1 in the regular merge list; 
determining a candidate index for the current block, wherein the candidate index is smaller than a maximum number of allowed candidates in the regular merge list, wherein the candidate index is included in the bitstream, and 
wherein a difference between a maximum number of allowed candidates for the geometric partitioning mode and a maximum number of allowed candidates of the regular merge list is included in the bitstream; and 
generating the bitstream based on the candidate list and the candidate index. (Current lists all the same elements as recite in Claim 27, but in “CRM form” instead, and is/are therefore on the same premise.)

Prior Art Citations

7.     The following List of prior art, made of record and not relied upon, is/are considered pertinent to applicant's disclosure:

7.1.	Patent documentation:

US 9,621,888 B2		Jeon; et al.
US 10,116,941 B2		Jeon; et al.
US 10,200,711 B2		Li; et al.
US 11,252,405 B2		Lee; et al.		H04N19/573; H04N19/132; H04N19/52; 
US 11,265,541 B2		Zhang; et al.		H04N19/119; H04N19/176; H04N19/132; 
US 11,405,613 B2		Lee; et al.		H04N19/119; H04N19/51; H04N19/176; 
US 20200120334 A1	Xu; et al.		H04N19/105; H04N19/176; H04N19/573;
US 20200112716 A1	Han; et al.		H04N19/105; H04N19/52; H04N19/109; 
US 20200275093 A1	Lin; et al.		H04N19/159; H04N19/105; H04N19/52;	
US 20210051324 A1	Zhang; et al.		H04N19/132; H04N19/159; H04N19/52; 

7.2.	Non-Patent Literature: (recorded on file). 

_ Geometry-based Partitioning for Predictive Video Coding with Transform Adaptation; 2018.
_ Improved Intra Block Copy and Motion Search Methods for Screen Content Coding; 2015.
_ Fast encoding using early skipping of Intra block copy (IntraBC) search; 2013.

                   CONCLUSIONS

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose telephone number is (571) 270 -1168. The examiner can be normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from Patent Application Information Retrieval (PAIR) system. Status information for published Applic. may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 -9199 (USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.